Cuyahoga App. No. 88242, 2007-Ohio-3643. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of the motion for leave of amici curiae, Raymond J. Wohl, Clerk of Court of the Berea Municipal Court, and the city of Berea, to participate in oral argument scheduled for Wednesday, October 1, 2008, in support of the appellant,
It is ordered by the court that the motion is granted and amici curiae shall share the time allotted to appellant.